     Case 2:19-cv-02492-TLN-KJN Document 16 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMIAH SIMMONS,                                  No. 2:19-cv-2492 TLN KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    PIA MANAGER ALCANTARA,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On September 30, 2020, the undersigned filed findings and

19   recommendations herein which were served on plaintiff and which contained notice to plaintiff

20   that any objections to the findings and recommendations were to be filed within fourteen days.

21   Plaintiff filed objections to the findings and recommendations.

22          Plaintiff objects that his amended complaint has been delayed because all of his legal

23   materials are in the possession of his legal helper who was hospitalized for more than sixty days.

24   Because his legal helper had plaintiff’s legal documents, plaintiff argues he should be provided an

25   additional sixty days in which to file an amended complaint.

26          Plaintiff is cautioned that he should retain sufficient documents so that he may timely seek

27   extensions of time rather than reacting to subsequent court orders. It is incumbent upon plaintiff

28   to prosecute his action, including calendaring court deadlines, and his failure to do so may result
                                                         1
     Case 2:19-cv-02492-TLN-KJN Document 16 Filed 10/20/20 Page 2 of 2


 1   in the dismissal of this action. In an abundance of caution, the court will order the Clerk to send

 2   plaintiff another copy of the July 15, 2020 screening order, as well as a blank civil rights

 3   complaint. Plaintiff is granted an additional sixty days in which to file an amended complaint,

 4   but is cautioned that the findings and recommendations will remain pending. If plaintiff does not

 5   timely file his second amended complaint, the recommendations will be forwarded to the district

 6   court for review and adoption.

 7            Accordingly, IT IS HEREBY ORDERED that:

 8            1. Plaintiff is granted sixty days from the date of this order in which to file an amended

 9   complaint.

10            2. The Clerk of the Court is directed to send plaintiff a copy of the July 15, 2020 order

11   (ECF No. 12), as well as the form for filing a civil rights complaint by a prisoner.

12   Dated: October 20, 2020

13

14
     /simm2492.36b
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
